Case: 13-14822    Date Filed: 07/21/2014   Page: 1 of 4




                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                 No. 13-14822
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 5:13-cv-00029-ACC-PRL



ANTHONY T. BARRIOS,
Individually,

                                                Plaintiff - Appellant,

versus

REGIONS BANK,
d.b.a. Regions Mortgage,

                                                Defendant - Appellee,

ANY AND ALL UNKNOWN PARTIES,
claiming by, through under and against the herein named individual who are
not known to be dead or alive, whether said unknown parties may claim an
interest as spouses, heirs, devisees, grantees or other claimants, et al.,

                                                Defendants.
                Case: 13-14822        Date Filed: 07/21/2014       Page: 2 of 4


                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                        (July 21, 2014)

Before ROSENBAUM, ANDERSON and COX, Circuit Judges.

PER CURIAM:

       The Plaintiff Anthony Barrios challenges on appeal the district court’s order

granting Region Bank’s motion for sanctions. 1 Barrios filed this diversity case

asserting a quiet title action under Florida law. Throughout the litigation, the

district court repeatedly observed that the allegations presented in the complaint

were frivolous and that Barrios’s counsel’s performance fell “woefully below the

level of practice expected before this or any Court.” (R. 31 at 3; R. 36 at 1–2; R.

40 at 2; R. 46 at 3; R. 52 at 2.) Despite these observations, Barrios continued to

litigate the case.     At one point in the litigation, the district court found that

Barrios’s counsel asserted an unfounded “serious medical emergency” in order to

justify an emergency motion for extension of time. (R. 52 at 10–11.)

       As a result of these events, Regions Bank filed a motion for sanctions under

Fed. R. Civ. P. 11. (R. 47.) Barrios did not file a response to the motion. The

       1
         Although not entirely clear, some parts of Barrios’s brief seem to challenge the district
court’s order dismissing the action. However, Barrios’s notice of appeal only appeals from the
“[o]rder adopting and confirming the Report and Recommendations approving sanctions in favor
of Defendants Regions Bank.” And, Barrios has appealed the district court’s judgment
dismissing the action in a separate appeal: Barrios v. Regions Bank, 11th Cir. No. 13-13100.
                                                2
                Case: 13-14822      Date Filed: 07/21/2014      Page: 3 of 4


district court referred the motion to a magistrate judge. (R. 50.) The magistrate

judge issued a report and recommendation recounting in detail the history of the

litigation. (R. 52.) The report and recommendation concluded that sanctions were

appropriate, but reduced the requested amount from $25,803.44 to $14,892.62.

(Id.)    After receiving no objections, the district court adopted the report and

recommendation and directed the clerk to enter a $14,892.62 judgment jointly

against Barrios and his attorney. 2 (R. 55.)

        We review a district court’s order of sanctions under Rule 11 for an abuse of

discretion. Kaplan v. DaimlerChrysler, A.G., 331 F.3d 1251, 1255 (11th Cir.

2003).

        On appeal, Barrios contends that sanctions were improper because his claim

was not frivolous and because sanctions were procedurally improper under Florida

state law. However, Barrios has waived these arguments by failing to present them

in response to the motion for sanctions. To preserve an argument for appeal, the

argument must have been raised at the trial court if the party had an opportunity to

do so. Iraola & CIA, SA v. Kimberly-Clark Corp., 325 F.3d 1274, 1284–85

(“Failure to raise an issue, objection or theory of relief in the first instance to the

trial court generally is fatal. It is the general rule, of course, that a federal appellate

        2
          Barrios did file one document between the filing of the magistrate judge’s report and
recommendation and the district court’s order adopting the report and recommendation. The
district court ordered this document stricken. Barrios does not contend that the district court
erred by striking this document.
                                              3
             Case: 13-14822    Date Filed: 07/21/2014   Page: 4 of 4


court does not consider an issue not passed upon below.” (quotations omitted)).

Accordingly, the district court did not abuse its discretion by granting Regions

Bank’s motion for sanctions.

      AFFIRMED.




                                       4